THE THIRTEENTH COURT OF APPEALS

                                      13-16-00264-CV


                                  Robert Gregory Cole
                                            v.
                               Wal-Mart Stores Texas, LLC.


                                   On appeal from the
                  County Court at Law No. 2 of Cameron County, Texas
                           Trial Cause No. 2015-CCL-00487


                                       JUDGMENT

       The judgment issued by this Court on September 22, 2016, is hereby withdrawn

and the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be rendered to effectuate the

parties’ settlement agreement. Accordingly, we RENDER judgment effectuating the

parties’ settlement agreement, and DISMISS the appeal. Costs of the appeal are taxed

against appellant.

       We further order this decision certified below for observance.

October 6, 2016